 204DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam L.BonnellCo., Inc.andInternationalUnion of District50, United Mine Workers ofAmerica. Cases 10-CA-6866 and 10-CA-6926March 11, 1968DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 15, 1967, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainotherunfair labor practices.Thereafter,theRespondent and the General Counsel filed excep-tions to the Trial Examiner's Decision and support-ing briefs. The Respondent also filed an answeringbrief to the General Counsel's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations onlyto the extent they are consistent herewith.1.We do not agree that Supervisor Robertson'sreference to a 10-cent-per-hour wage increase dur-ing a meeting with five predrill department em-ployees constituted a violation of Section 8(a)(1).At the beginning of the meeting Robertson notedthe existence of union activity and asked what theemployee complaints were. The Trial Examiner ap-parently relied on the fact that the stated increasewas in excess of that which was previously an-nounced. There is no support for such a conclusionin the record. Some two weeks prior to the meetingin question Respondent posted a notice on its bul-letinboard which stated that, effective March 6,1967, "practically all job rates will be increased.These adjustments will be made to the top of the rateand individual increases will be made on a merit basis.... To find- out exactly how you will be affected,check with your immediate supervisor."2 Each ofthe predrill employees received a 5-cent increaseon March 6, and an additional 5 cents about amonth later. The General Counsel urged thatRobertson's remarks were a promise of benefit inthe context of an antiunion speech. In view of thenature of the February 23 announcement of a wageincrease, not itself attacked as a violation of thestatute, and taking into account the circumstancesof the meeting, we do not believe Robertson'sreference to a 10-cent increase reasonably had theeffect of impressing employees that a bargainingagent was unnecessary as the Trial Examiner found,and thereby interfered with the employees' freedomof choice as to their bargaining agent.2.The Trial Examiner found that ForemanHinesley's remark to employee Smith that he hadheard that Smith had turned his name in to theUnion, a fact admitted by Smith, created an impres-sion of surveillance and carried with it an impliedthreat of recrimination and retaliation.We do notagree. The record shows that knowledge of Smith'saction in turing in Hinesley's name was widespread.Smith made no effort to hide the truth of 'the matterwhen confronted by the foreman and testified thathe had no fear of talking about the Union withHinesley and had done so many times before. In-deed,soon thereafter, Smith requested andreceived the return of a letter of withdrawal-fromthe Union which he had turned in to the Company.Moreover, the remark, in its context, appears to beconsistent with a sense of personal pique on thepart of Hinesley and did not carry with it any over-tones of "employer omniscience" or threat ofreprisal.We therefore reverse the Trial Examiner'sfinding with respect to this incident.3.Contrary to the Trial Examiner, we do not be-lieve that the unfair labor practices found herein,considered against the background of the Respon-dent'sprior unfair labor practices, are so ag-gravated as to warrant unusual remedial action.Nor is there any evidence that the Union has ex-perienced any problem of communication or per-sonal access to the Respondent's employees. Ac-cordingly, we shall delete from the Trial Examiner'sRecommended Order the provisions requiring thatcopies of the Notice be mailed to each employeeand be read to assembled employees in the plant,IMember Zagoria would find no violation in the statements of super-visors;McWaters, Williams, and Kee to employees Brown and Richardsonconcerning possible replacement in the event of a strike and possible actionwhich the Union might take'Respondent's emphasis WILLIAM L. BONNELL CO., INC.205and that the Union be granted access to Respon-dent's bulletin boards for a 3-month period.ORDERUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, William L. BonnellCo., Inc., Newnan, Georgia, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:1.Paragraph 1(e) is deleted and succeedingparagraphs 1(f), (g), and (h) are renumbered 1(e),(f), and (g), respectively.2.Add the following as paragraph 2(b), andrenumber the present paragraph 2(b) as 2(c):"(b) Notify the above-named employee, ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication, in accordance with the Selective Ser-viceAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."3.Delete paragraph 2(c) and add the followingparagraph as 2(d): '"(d) Post at Respondent's Newnan, Georgia,plant copies of the attached notice marked "Ap-pendix." Copies of said notice, on forms providedby the Regional Director for Region 10, after beingduly signed by the Respondent's representative,shallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken to insure that said notices are not al-tered, defaced, or covered by any other material."4.Paragraph, 2(d) is deleted.5.Add the following immediately below thesignature line of the Appendix attached to the TrialExaminer's Decision:Note:We will notify the above-named employeeifpresently serving in the Armed Forces of theTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This consolidatedproceeding, brought under Section 10(b) of theNational Labor Relations Act, as amended (hereinthe Act), was heard at Newnan, Georgia, on 6 hear-ing days commencing June 14, 1967,1 and closingJune 22, pursuant to due notice. The complaint inCase 10-CA-6866 -was issued on May 2, pursuantto an original charge filed on March 6, as sub-sequently amended, by International Union of Dis-trict 50, United Mine Workers of America (hereinthe Union), against William L. Bonnell Company,Inc. (herein the Respondent or Employer). Thecomplaint in Case 10-CA-6926 was issued May 8,pursuant to a charge filed by the Union on April 19(subsequently amended on May 5), against theRespondent, concurrently with an order consolidat-ing the two cases for hearing.The complaints alleged, in substance, that theRespondent engaged in unfair labor practicesproscribed by Section 8(a)(1) and (3) of the Act,by various specified acts of interference, restraint,and coercion, detailed herein, and by discriminat-ing against three of its employees because of theirunion membership and activities. The Respondent'sanswer generally admitted the jurisdictional allega-tions of the complaint, but denied engaging in anyunfair labor practices.At the hearing, all parties were afforded full op-portunity to introduce relevant testimony, to ex-amine and cross-examine witnesses, and to argueorally on the record. Oral argument was waived.Helpful posthearing briefs have been received fromcounsel for the General Counsel and for theRespondent, which have been duly considered.'All dates hereinafterrefer to 1967unless otherwise specified 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case' and from myobservation of the demeanor of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS31.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Setting of the IssuesAt its Newnan, Georgia, plant, Respondent is en-gaged in the manufacture and sale of aluminum ex-trusions where it employs approximately 1,200 em-ployees. It appears that in the summer of 1966, theUnion commenced organizational activities amongthe employees which were countered by a cam-paign of the Respondent to disabuse its employeesof the advantages of joining the Union. Pursuant tocharges of unfair labor practices filed by the Unionin August 1966, a hearing was held before a TrialExaminerof the Board in November 1966. OnJanuary 26, 1967, the Trial Examiner rendered adecision in which he found that the Respondenthad engaged in conduct which interfered with,restrained, and coerced the employees in the exer-cise of their Section 7 rights, thereby violating,Sec-tion 8(a)(1) of the Act. He also found that theRespondent violated Section 8(a)(3) of the Act bydiscriminatingwith respect to five of its, employees,and recommended an appropriate remedial order.On April 24, 1967, the Board affirmed the Trial Ex;aminer's Decision and Recommended Order in allessentialrespects.'Inanopeningstatementattheinstantproceedings, counsel for the General Counsel ad-vised that the Respondent had refused to complywith the Board's order in the previous case and thatthe Board was therefore in the process of preparingenforcement proceedings in the United StatesCourt of Appeals. Moreover, he asserted that-theRespondent had continued to engage in unfairlabor, practices during the late winter and spring of1967,which practices formed the basis of thecharges and complaints herein. Such conduct asser-tedly included threats of reprisals against some em-ployees for engaginginunionactivities ;aridpromisesof benefits for refusing to engage in suchactivities, all designed to discourage adherence tothe Union. Also involved are three instances of al-leged discriminationagainstemployees because oftheir , union activities, Such continuing, unlawfulconduct on the part of the Respondent induced theGeneral Counsel to petition for injunctive reliefunder Section 10(j) of the Act, hereinabovereferred to. Such proceeding was pending at thetime of the instant hearing,The issues herein alleging violations of Section8(a)(1) and (3) of the Act are almost totally of afactual nature and almost all involve credibilityresolutions.This always difficult chore of a factfinder is not rendered less so in the instant case. Iwill only observe that in making such resolutions Ihave carefully considered the demeanor of the wit-nesses, "along with the consistency and inherentprobability of testimony"(Universal Camera Cor-poration v. N.L.R.B.,340 U.S. 474, 496), in thelight of the degree of-interest of such witness in theoutcome of the proceeding.In such context, I proceed to a consideration ofthe evidence in this case as bearing upon:B.The Alleged Independent Violations of Section8(a)(1)It should be noted at the outset that the Respon-dent does not deny its determined opposition to theorganization of its employees by the Union. Itstaunchly maintains, however, that such oppositionhas been kept within lawful bounds, i.e., -within theprescription of Section 8(c) of the Act, and has soinstructed its officers and supervisors. The questionremains, of course, whether such agents have ad-hered to these directions or, whether they havestepped over the boundary into unlawful territory,as contended by the General Counsel.1.Alleged coercive interrogation and solicitationof employees to withdraw from the Union(a) It appears that commencing in January andFebruary, a number of employees commencedwearing union buttons upon their clothing while atwork in the plant, and that this evoked certain re-marks and comments by supervisory personnel.Thus, employee Samuel Rosser testified that on orabout March 15, he was stopped at the water foun-tain by Benny Carroll, foreman in the buffing de-partment, and asked where his button was. WhenRosser inquired what kind of button, Carrollresponded, "you know, the kind of button that your2At the close of the hearing, Respondent moved to include in the recordherein, any forthcoming decision of the United States District Court beforewhom a petition for injunction against the Respondent, under Section 10(j)of the Act, was then pending I denied the motion at that time lam advisedby Respondent's brief that the injunction proceeding was not further pur-sued because of a stipulation reached among the parties on June 28Moreover, Respondent, in its brief, moved to include the said stipulation inthe record herein, but failed to submit the stipulation In any event, I per-ceive no useful purpose would be served thereby, accordingly, the motionis hereby denied[Errors in the transcript have been noted and correctedI'There is noissue as tothe Board's jurisdiction or the laborcsrganizationThe complaint alleges sufficient facts, which are admitted by answer, uponwhich I may, and do hereby, find that the Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act, and that theUnion involved is a labor organization within the meaning of Section 2(5)of the Act The Board asserted jurisdiction over the same plant as is in-volved herein inWilliam L Bonnell Co, Inc,164 NLRB 110, of which offi-cial notice is taken' 164 NLRB 110 WILLIAM L. BONNELL CO., INC.207buddy, Willie Lynch,wears." Carroll proceeded tostate that -Rosser should tell his friends that ifthey signed a union card they weresigning away orgiving up their rights and that he should go aroundand tell them that they could withdraw. He furthersuggested that Rosser could secure a "paper cupand get them to sign."5Carroll,recalling the incident, testified thatRosser stepped out from the water cooler whileLynch was hopping back to his work station (hehad a foot ailment), and Carroll said, "Ain't that ashame." Rosser stated, "I'm not messing withnothing like that," to which Carroll responded, "Idon't blame you. I wouldn't either." Carroll con-tended that when he stated, "Ain't that a shame,"he was referring to Willie Lynch's foot condition,but Carroll was unable to satisfactorily explain hisadmitted statement that, "I don't blame you, Iwouldn't either." Under all the circumstances, Icredit Rosser and find the conversation occurredsubstantially as he testified.(b) Isaiah Prather, an employee in the extrusiondepartment, testified that as he was leaving to gohome one night, the foreman, Ernest Allred, askedhim if he had joined the Union. Upon receiving anegative reply, Allred told him that he had betternot join. Prather turned and walked away. Allredrecalled a conversation about the Union withPrather around the first of March, but averred thatitwas Prather who first came to him and stated thathe had joined the Union and that he wanted Allredto be the first to know about it. Further, accordingto Allred, Prather wanted to know if he would befired for this and Allred replied, "No," that 'thatwas his business. After careful consideration, Icredit Prather's version of the conversation. He im-pressed meas anhonest witness, and I find it highlyunlikely in the light of the Company's admitted an-tiunion policy, which was known throughout theplant,thatan unsophisticated employee likePrather would voluntarily go to his foreman and ad-visehim that he had joined the Union in themanner testified to by Allred.'(c)Chester McClain, an employee in the com-mercial fabrication department, testified that some-time in March, he signed a union card and wore aunionbutton for a day and a half in the plant.Shortly thereafter he had a conversation concern-ing the Union with his supervisor, James Singleton,in his office at the latter's request. Singleton com-menced the conversation by talking about unionsand strikes, and about losses which were incurredas a result.He apparently did not inquire directly-ofMcClain whether the latter had signed a card, butMcClain volunteered the information, and toldSingletonhow the card appeared, and when andwhere he had signed it. McClain then askedSingleton"... was there any way out of it (theUnion)Singletonsaid that he did not know butthat he wouldcall someoneand let McClain know.McClain returned to Singleton's office after lunchthat day and Singleton advised that McClain could"sign anaffidavit to withdraw [his] namefrom theunion card." However, Singleton further advisedthat "it can'tbe on your work time. It has to be onyour own time with your own pencil and your ownpiece of paper." That night, at his house, McClainwrote out a withdrawal affidavit but did not turn itin toanyone, and eventually threw it away.'(d)On or about March 1, employee Jett Smithwore a unionbutton to work for the first time. Onthat day his foreman, Joe Hinesley, went to Smith'swork station and told him that he had better takethe button off "before the wrong one saw him."However, Smith did not take it off, and a fewminuteslater Hinesley came over and asked to bor-row the button. Smith removed the button and gaveit to Hinesley.About a week later, Smith was handing out unioncards to employees in the Respondent's parking lot,and the next day Hinesley said that he had betterquit doing that "before the wrong one saw him."On or about April 5, Smith signed a statement in-dicating his desire to withdraw from the Union(General Counsel's Exhibit 3). The way this cameabout, according to Smith, was that he askedHinesleyone morningwhether the latter had heardthe radio program about the Union. Hinesley,withoutansweringdirectly,asked him what hethought about the Union. Smith responded as fol-lows:A. I told him what I thought about it, toldhim I thought it was-wasn't a good thing-didn't think it was a good thing-there wereputting a lot of bull in people's heads, and thenhe told me how to get out.Iasked him how, and thenhe told me-helaid a pencil up on the desk,and I got the pen-cil, and then he told me toget a pieceof paperout of the drawer. I got the piece of paper out,and he told me what to write, and I wrote.Q.What did you write, Mr. Smith?A. I wish to withdraw my obligations-mycard from the United Mine Workers of Amer-ica District 50.'The record reflects that paper cups are provided at the drinking foun-tains at the plantE The Respondent sought to further impeach Prather by bringing out cer-tain evidence concerning his violent nature in relation to his personal lifeHowever, this does not persuade me that Prather fabricated the subjectmatter of his conversation with Allred'Although Singleton was called as a witness by the Respondent, he wasnot interrogated as to the foregoing conversation with McClain, possiblybecause the Respondent did not consider McClain's testimony to con-stitute a violation of Section 8(a)( 1). 1 am inclined to agree, since it ap-pears on theface of McClain's testimony that Singleton did not directly in-terrogate him concerning his union activities and it was McClain-notSingleton-who originated the subject matter of withdrawal from theUnion In that regard, it is clear that Singleton took no part in the processother than to advise the employee what,in Singleton's opinion, was neces-sary to effectuate the withdrawal. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmiththen handed the paper to Hinesley who saidthat he had `done the right thing."Hinesley denied providing the impetus or materi-al forSmith's withdrawalfrom the Union,as well asthe otherstatementsattributedto him by Smith. Hestated thatSmithreceivedthe information on howto get out of the Union from a fellow operator,JamesWalden; that althoughSmith thereafter gaveHinesley the slip of paper, the latter did not read it,but merely passed it on -to his boss, a Mr. Wil-lingham.' I do not credit these denials. In additionto demeanor considerations, I deem it highly un-likelythatHinesleywould have received thewithdrawal slip from Smith without bothering toread it before he handed it in to his superior.(Hinesley testified that he knew it was a withdrawalslip because James Walden had told him; yet, aspreviously noted,Walden was not called to cor-roborate this point, and it therefore stands asheresay.)(e)Employee Wiley Pike testified that duringMarch or the first part of April, his foreman,Wayne Dingler, came to his work station and said,"Wiley, what- did y'all do at that meeting lastnight?" Pike stated that he did not go to the meet-ing.Dingier responded in a manner indicatingdisbelief, and walked off before Pike could explainthat-he did not get off work in time.Although there was in fact a union meeting theprevious evening, Pike candidly conceded that Din-gier did not use the word "union" in his statement,but that it was Pike's assumption that it was theunion meeting to which Dingier was referring. I amnot persuaded by the General Counsel's argumentthat "it is only that meeting to which Dingier couldhave been referring,"9 and find that General Coun-sel did not prove unlawful interrogation concerningunion activities by this question of Dingier.However, Pike testified that, during this sameperiod of time, Dingler came to his work stationand started talking to him about withdrawing fromthe Union. Dingier said that Pike could withdrawfrom the Union, if he wanted to, by putting hisname on a piece of paper saying so. Pike asked'Neither Walden nor Willinghamwere called as witnesses."General Counsel's brief page 23"In the previousproceeding involving this Respondent(164 NLRB110), the Board found that five of theRespondent's employees had beendischargedin violationof the Act,and issued the usual reinstatement andbackpay order" The foregoingfindings are based upon the credited testimony of Pikewho impressedme as an honestand forthrightwitness Dingier was nervousand shiftyon the witnessstand anddid not so impress me, his denials ofstatementsattributed to him by Pike are not creditedAt the hearing, General Counselelicited testimonyfromPike,employeeJ.W Counts,and Dingier as to the circumstances surrounding an incidentin June in whichDingier assertedlythreatenedPike for making the chargesagainst him, i e , the testimony of Pike heretofore set forthconcerning theevents inMarch and April At the close of thehearing,General Counselmoved to amend the complaintto allege Dingler'sthreat of physicalviolence asa violation of the ActRespondent strenuously objected on theground thatitwas newmatter uponwhich Respondenthad no notice or op-Dingler what effect it would have, and the latterreplied that the Company would then take thepiece of paperand give it, to the``Relations-Board"who would' request his, card back -from the Union,and that, further, if Pike did that, "there- would beother. people," Pike stated that "there's nobody inhere that can prove thatI have signed a card," andDingier responded, "I know everybodyin this de-partment that has signed the card." A few minuteslater Dingier came back to Pike and asked him didhe have any names for him; that is, names of peoplethatwanted to withdraw from the Union. Pikeresponded that he did not.On another occasion during this period, Dingiercalled Pike into his office and talked to him forabout 1 hour and 45 minutes concerning the Union.During this discussion, Dingier advised that theCompany had sought review of the previous Boardproceeding, hereinabove referred to, and that itmight take "2, 3, 4 or 5 years-the Company's notgoing to let them boys come back to work." ° Din-1gler also referred to the union representatives as a"bunch of crooks" and that they could fine him anywhere from "five to several thousand dollars for notattendinga union meeting."As the discussion wasbreaking up, Dingier told Pike that if he saw any=one who wanted to withdraw from the Union, "totell them to put their name ddwn on a white pieceof paper saying they want to, withdraw from theUnion [and that] if you don't know how to do it,send them to Charles Carmichael. He does."(Charles Carmichael is referred to as -a "headracker," a nonsupervisory position with the Com-pany.)11-Concluding Findings as to Interrogation andSolicitationOn the basis of the foregoing testimony ofGeneral Counsel's-witnesseswhom I have credited,Ifind, in agreement with the contentions of theGeneral Counsel, that the Respondent has inter-fered with, restrained, and coerced its employees inportunity to defend;that had Respondent been so advised,itwould haveengaged in a more thorough investigation of the incident and attempted toseek out other witnesses thereto Upon being advised by the General Coun-sel that he had knowledge of the incident prior to the hearing, I denied themotion upon the ground that although the matter was litigated to some ek-tent,the General Counsel should have made the motion reasonably soonafter he learned of the incident and not waited until the close of the hear-ing, which lasted almost 2 weeks General Counsel,in his brief,renews themotion and requests the Trial Examiner to reconsider and reverse his rul-ing I decline to do so Although I'm aware of the rules and of the generalpractice of allowing liberality respecting motions to amend complaints, Ibelieve that it is more in accord with good pleading practice, fair play, anddue process to advise a respondent of the charges against him as reasonablysoon after they are ascertained(if-ascertained subsequent to the issuanceof a complaint)as possibleMoreover this is a new violation not covered inthe complaints herein(cf.NewEngland Web, Inc,135 NLRB 1019, 1023 )In any event,the broad order which I will recommend herein will amplyprotect against any recurrence of such threats. WILLIAM L. BONNELL CO.,INC.209the rights guaranteed under Section 7 of the Act, inviolation of Section 8(a)(1) of the Act, by coer-cively interrogating them concernm their unionand concerted activities and by soliciting them towithdraw from the Union.12 Thus, such questioningof them concerning their attendance at unionmeetings, whether they had joined the Union orsigned a union card, and the like, sometimes in thesanctum of a supervisor's office, conducted in abackground of employer hostility and intimidationwithout legitimate purpose or assurance againstreprisals, has been consistently held to be a viola-tion of Section 8(a)(1) of the Act.13 Likewise, thesolicitation of withdrawals, sometimes assisted bysupervisors to the extent of supplying paper, pencil,and language to be utilized, clearly constitutesmore than "mere ministerial aid. "14 Finally, I findand conclude that Hinesley's statement to em-ployee Smith that the latter had better cease engag-ing in union activities "before the wrong one sawhim," constituted, in the circumstances, an impliedthreat of reprisal violative of Section 8(a)(1) of theAct.152.The alleged creation of the impression ofsurveillance of union activitiesIt is alleged that Section 8(a)(1) of the Act wasviolated by Foreman Dingler's remarks to employeePike that the former knew everyone in his depart-ment who had signed a union card. I agree thatsuch statement, occurring in the context of the Em-ployer's conceded antipathy to the Union and theother unfair labor practices extant, as found herein,constituted a violation of that section. '6Employee Jett Smith testified that on the occa-,Sion when he handed the union withdrawal slip toForeman Hinesley, the latter remarked that he wasaware that Smith had reported to the Union thepriorconversationsbetween them relating toremoval of Smith's union button (described in aprevious section of this Decision). Smith alsotestified thatwhen SupervisorWillingham sub-sequently returned the withdrawal notice to Smith,Willingham also noted that he (Willingham) wasaware that Smith had made a statementconcerningHinesley.Hinesley conceded that he had "heard throughthe plant" that Smith had turned (his) name in tothe Union, and that on one occasion, in the plant,during a conversation among himself, employeeJames Walden, and Smith, he (Hinesley) advisedSmith that he (Hinesley) had heard that "...some-body turned my name in [to the Union]," and thatSmith admitted that he had done so.I find that under the circumstances existing at theRespondent's plant at that time, regarding theunion activities of its employees, such statements asabove described made by the Employer's super-visors reasonably tended to impart to the em-ployees a sense of employer omniscience concern-ing such activities, and carried with them the im-plied threat of recrimination and retaliation for soengaging in such conduct. Thus, a creation of im-pression of surveillance is made out under law,"and I so conclude.183.Alleged threats of economic reprisal(a) In addition to the threat of reprisal com-mitted by Supervisor Hinesley to employee JettSmith, adverted to hereinabove, the complaint al-leges that Press Foreman Powers Witcher sothreatened Respondent's employees on or aboutMarch 11. Employee Roland Turner, a witness forthe General Counsel, testified that on one occasioninMay, Witcher approached him at his job andstated that he (Witcher) had been talking to otheremployees about the Union. Turner responded thathe would like to talk to Witcher about it, so theyhad a conversation. As the conversation was draw-ing to a close, Witcher stated, "Well, you know thatthe Ethyl Corporation could just write this plant-this place here off as a loss, just close it down. "19Witcher conceded telling Turner that the EthylCorporation would just "write this place off as aloss," but stated that it came up during the conver-sation in the context of a strike situation. Thus, hestated that the question arose as to what would hap-pen if the Union was in the plant and the plant went°'-This, of course,excepts those instances where I specifically indicatedthat the evidence,at best, did not measure up to a violation1'NettFrench Benzol Cleaners and Laundry,Inc.,139 NLRB 1176,1177,NLRB v Cainco,340 F 2d 803(C A 5), enfg in pertinent part140 NLRB 361,cert denied382 U S 92611See Movie Star,Inc,145 NLRB 319, 320,enfd 361 F.2d 346 (C.A5), Southeastern Pipe Line Company,103 NLRB 341,352-353,and casesthere cited The cases relied on in Respondent's brief(Perkins MachineCompany,141 NLRB 697,andThurstonMotor Lines,Inc,149 NLRB1368) are factually distinguishable Respondent also relies heavily on theSecond Circuit'sopinion inFederation of Union Representatives vN.L R B,339 F 2d126 However the court reversed the Board's holdingon this point,and I am under a duty to apply the Board's views until it in-dicates an acquiescence in the contrary views of a circuit court of appealsor until the Supreme Court of the United States has ruled otherwise(lowaBeef Packers,Inc.,144 NLRB 615, 616).15General Counsel urges that I find an additional instance of coercive in-terrogation and threat based upon the testimony of employee James Vin-son as to conversations he assertedly had with his supervisor,-James NelmsHowever, without detailing these interviews, I may state that I found Vin-son to be an unreliable witness based upon his demeanor on the stand aswell as contradictions in his testimony, while, on the other hand, Nelms im-pressed me as a trustworthy witness Accordingly, I credit the testimony ofNelms and find that no violation of the Act occurred as a result of theseconversations and will recommend that the complaint be dismissed as tothemiS See, e g,Hendrix Manufacturing Company, Inc v N L R.B,321 F 2d100 (C A 5), at fn 7, enfg. 139 NLRB 397,Rosen Sanitary Wiping ClothCo, Inc,154 NLRB 1185, 118811 See cases cited in previous footnote1"No finding of violation is intended as respects the statement of Wil-lingham since it was not so alleged in either complaint, and, as previouslynoted, Willingham was not called as a witness.19The Respondent is a subsidiary of the Ethyl Corporation359-999 0 - 71 - 15 210DECISIONSOF NATIONALLABOR RELATIONS BOARDon strike.Witcher responded that "I answered thatifwe had a prolonged strike, couldn't produce themetals, we'd lose our customers.We'd have nobusiness as a result of that. I didn't see any otherchoice that Ethyl would have but just to write theCompany off if we could not produce. We would beof no value to the Ethyl Corporation."Witcher impressed me as a honest and forthrightwitness and I credit his testimony. Considering thequalifications and context in which Witcher utteredthe offensive language, I agree with RespondentthatWitcher's statement constitutedmerely hisopinion of possible economic consequences whichmight ensue from a prolonged strike situation andtherefore was not coercive and was protected bythe provisions of Section 8(c) of the Act.2o(b) Employee Dudley Hogan testified that dur-ing a luncheon conversation in April at the plant,he was sitting at a table with Supervisors JoeHinesley, Hudon Smith, and Ed Traylor. The super-visors were discussing a meeting which they had theprevious night and Traylor opined that he did notrealize how large the Ethyl Corporation was. Hecontinued, stating that "it was his personal beliefthat if the Union came in out there that they wouldclose the plant down and mark it off as a loss ontheir income tax and all." Hogan retorted that "theEthyl Corporation is a big outfit, but they didn't getbig by closing $18,000,000 plants down." GeneralCounsel's witness, Bobby Lee Wilson, an employee,was also present at the time and testified thatTraylor said, "It's my belief about it-nobody toldme anything-my belief about it, if the Unioncomes in, that I believe they'll shut down theplant."Traylor, recalling the incident, stated that thesubject of the Union was being discussed when hesat down; that they were talking about what wouldhappen if the Union came in, would the plant shutdown if it was struck, and he said, to his knowledge,it probably would.As in the previous situation regarding SupervisorWitcher, it appears that Traylor's statement madeon this occasion reflected his personal opinion as tothe possible or probable consequences of a strike,and I find this to be noncoercive and protected bythe provisions of Section 8(c) of the Act.(c)About the middle of April, there was a meet-ing between employees Edward Brown and BuellRichardson called by Supervisors Frank McWaters,HerbieWilliams, and Tom Kee in the latter's of-fice 21 There is no question but that, from a synthe-sis of all the participants' testimony, the supervisorssought to give a bad impression of the Union to theemployees. Thus, they told them that if the Unioncame into the plant and went on strike, the Com-pany could hire employees to replace them; that ifthey sought to withdraw from the Union, they (theunion leaders) would harass their families and"beat our wives up," and that the Union could finethem anywhere from $1,000 to $25,000. The meet-;ing concluded with the supervisors telling the em-ployees that they had ". . . better think about it be-fore [they] went too far."22Ifind and conclude, in agreement with theGeneral Counsel, that the statements made by thesupervisors in the foregoing discussion measured upto interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act. Certainlytheir predictions of the dire economic and physicalconsequences which would befall the employees ifthey chose the Union to represent them, taken withthe implied threat at the close of the meeting thatthe employees had ". . . better think about it before[they] went too far . . . ," constituted interferencewith the employees' right of free choice as respectsunion representation. The instant situation seemsappropriate to the Board's language in a recentcase23 where it was found that:... the Respondent intended to instill in theemployees a sense of fear that unionizationwould bring on strikes, beatings, and other actsof violence, possibly towards the employeespersonally, by the Union, and a loss of jobs.The fact that the Employer attributed suchconsequences to the Union, rather than to itsown acts, does not make the Respondent's actslawful, since it is clear that the dire con-sequences the Respondent describes couldonly be brought to fruition by the employeesthemselves in accepting the Union as theirrepresentative.4.The alleged promise of a wage increaseThe complaint alleges that the Respondent, by itsSupervisor Leroy Robertson (inadvertantly mis-spelled Robinson in the complaint), on or aboutMarch 8, promised its employees a wage increase ifthey would reject the Union. It is undisputed thaton February 23 the Respondent posted a notice onits bulletin board which stated that, effective March6, "practically all job rates will be increased.Theseadjustments will be made to the top of the rate andindividual increases will be made on a merit basis. "24L'Cf Laar3Engineers, Inc,142 NLRB 1341, andPoray, Inc ,143 NLRB617, 620, affdsub nom Metal Processors Union LocalNo.l6 v.N L.R B ,337 F 2d 114 (C A D C.),Mayfair Midirest, Inc.,148 NLRB 160221Themeetingwas called, according to the testimony of Kee, becauseBrown had some questions concerning the Union and wantedto discuss it22The foregoing findings are based upon the credited testimony ofBrown whichis, in essence,corroborated by RichardsonBrown alsotestified thatthe supervisorsstated that the Respondent could fire em-ployees if they wenton strikeHowever, the generaltenor of allthe super-visors' statements in the record as respects job tenure during a strikereflects that they adhered pretty carefully to their instructions of dif-ferentiating between discharging(employees) and replacing them in astoke situation Accordingly, and in the absence of corroboration of thispoint by Richardson, I am inclined to believe that Brown did not recognizethis subtle distinction, and that this was not stated in these terms by the su-pervisors-13General Automation Manufacturing, Incorporated,167 NLRB 50211 See Respondent's Exhibit 17 WILLIAM L. BONNELL CO., INC.The General Counsel does not attack the grant-ing of a wage increase as a violation of the statute.However, on or about March 3, Supervisor Robert-son called into his office five employees, two ofwhom (Reba Wilson and Geraldine Hogan) werewearing union buttons. Robertson noted that therewas union activity in the predrill department (fromwhence the employees were drawn), and stated thathe wanted to talk and see what the gripes or com-plaints were and get the matter straightened out ifhe could. He asked Wilson if she had any com-plaints against her foreman or against him per-sonally. She responded in the negative, ccmmentingthat her complaint was more general than that, andhad to do with the way the Company was treatingtheemployees.Robertson commenced talkingabout improvements that could be made such ascleaning up the plant and noted that the employeeswere being given a 10-cent increase in pay whichwould affect everybody in the predrill department.In fact, the employees did not receive a 10-centincrease on March 6 (they received only 5 cents)and, consequently, all five went to see Robertsonabout it. He denied stating that he had made such apromise on an across-the-board basis, but con-tended that he had put it on a merit basis, referringto the language in the notice. In any event, the issueraised by this sequence of events is a narrow one:that is, whether the reference to the 10-cent-per-hour wage increase at the first meeting constituteda violation of the Act.The Respondent,in itsbrief,concedes that"Robertson met with five predrill employees con-cerning the wage increase notice and told them thatthe amount would be 10 cents," but argues that "it[Respondent] has a right to express its oppositionto unionization of its employees and in doing so toascertainwhat, if any, dissatisfaction employeesmay have with their conditions of employment."GeneralCounselargues that the supervisorpromised,the employees a 10-cent-an-hour raise "inthe context of an antiunion speech ...."An employer doubtless has the right, during aunion organizational campaign, to attempt to ascer-tain, in a, noncoercive manner, any gripes or com-plaints his employees may have. But it does not fol-low, of course, that in making such inquiry, he canmake a promise of benefits for the purpose ofdeterring union activities. The question, however, isnot one of the employer's motive or whether the al-leged promise succeeded or failed. "The test iswhether the employer engaged in conduct which, itmay reasonably be said, tends to interfere with thefree exercise of employee rights under the Act."25^, American Freightways Co , Inc,124 NLRB 146, 147, see alsoHendrixManufacturing Company v N L R.B , 321F 2d 109 (C A 5)' N L R.B V. Fishman, Morris,and Sons,Inc, 278F 2d 792, 796 (C A3). See also, to the same effect, the oft-quoted statement of Judge LearnedHand inN.L R B v Federbush Company, Inc,121 F 2d 954, 957 (C A 2)Words are not pebbles in alien juxtaposition, they have only a commu-nal existence,and not only does the meaning of each interpenetrate211Any determination of this nature can be made"only with due regard for the context of the state-ments, the characters and economic positions ofthose who heard it, and the relationships existingbetween a company and its employees. "2Applying the foregoing principles to the case atbar,Robertson's reference to a 10-cent-per-hourwage increase was made in the context of a meetingcalled by him for the conceded purpose of deter-mining what the employees' gripes were and seeingwhat the Company could do about them.It is readi-ly apparent that such reference, which admittedlyexceeded any increment in wages provided for inthe posted notice, would reasonably and probablyhave the natural effect on the employees that theemployer would take care of their wages withoutthe necessity of intervention by a bargaining agent.It thereby interfered with, restrained, and coercedthem in their freedom to make this choice, and, ac-cordingly,constitutedaviolationofSection8(a)(1) of the Act.5.The request to attend and report on unionmeetingsEd Brown,an employee of the Company for ap-proximately 8 years, worked in the anodizing de-partment under the supervision of Herbie Williams.On or about March 1, he was called into the officeby Williams who first inquired what Brown thoughtabout the Union.Brown responded that he did notknow. Whereupon,Wlliams requested that he "godown to the meeting; see what you can find out andcome back and tell me."Brown did not knowwhere the union meeting was going to be held, and,consequently,askedWilliams.The latter repliedthat it was going to be "over in the Negro projecthouse." Brown complied with Williams' request,went to the meeting and reported back to him thefollowing day.Williams inquired how many em-ployees were there and if anyone was from the trimdivision.Brown responded that there were about 30there but no one from that division.Williams denied requesting Brown to attend themeeting and report.He stated that one day_ duringthisperiod Brown stopped,him in the aisle andvolunteered the information that he was going to aunion meeting and he wanted to come down to Wil-liams' house and talk aboutit on Sunday. However,he did not come to the house that day, but abut aweek later,according to Williams, grown broughtup the subject in a conversation.He had somefigures concerning the Ethyl Corporation's^rofitsin 1965 and 1966,which he showed to Williams.,the other, but all in their aggregate take their pntpott from tie 46ftmgin which they are used, of which the relation befWebti titespeaker sisdthe hearer is perhaps the most important part. w'iiat )o an out iGizr wiltbe no more than the vigorous presentatioriof a convicfidh, to, ai e&-ployee may be the manifestationof a determination which it ^not safeto thwart 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliams denied further interrogation of Brown astowho attended the meeting or what transpiredthere.Respondent, in its brief, urging that I discreditBrown's testimony, argues that it is "inconceivable"thatWilliams, who knew Brown was a union sup-porter,would nevertheless ask him to spy on aunion meeting.I do not agree,for it is by no meansclear on this record that, at the time of the conver-sation (on or about March 1), Brown was anacknowledged union supporter. Thus, his undeniedtestimony is that he signed a union card on approxi-matelyMarch 10, and presumablycommencedwearing a union button thereafter.Moreover, I find it highly unlikely that Brown,knowing the Company's antipathy toward theUnion, would voluntarily advise Williams of his in-tention to attend a union meeting. Finally, it alsoseems improbable that, asWilliams testified,Brown's only report to him respecting the events ofthe meeting had to do with the profits of the EthylCorporation and did not relate to any other occur=rences at the meeting.Under all the circumstances, including the factthatBrown impressed me as an honest andforthright witness, I credit his testimony that theconversations with Williams occurred substantiallyashe stated. It is well established that such arequest to spy on a union meeting and report backtomanagement constitutes interference, restraint,and coercion within the meaning of Section 8(a)(1)of the Act.27 I so find.C. The AllegedViolationsof Section8(a)(3)1.Samuel WareThe complaint alleges that on or about March23, the Respondent gave its employee, SamuelWare, a 3-day layoff for discriminatory reasons.The Respondent contends that the 3-day layoff wasmeted out for cause. The facts leading up to thelayoff are not substantially in dispute.Ware had been employed by the Respondent forapproximately 8 years, the last 2 years of which(until the events immediately preceding the layoff),he worked in a job classification called "floorman."The duties of a floorman were generally to takemetal out of the buffing department, after it hadbeen buffed and finished, into other sections of theplant such as predrill, anodizing, shipping, etc.Ware joined the Union about the middle ofFebruary and commenced wearing a union buttonin the plant on or about February 27.28 It was onthat day that his foreman, Alfred Banks, returnedfrom his vacation. Banks noticed the big green but-ton which Ware was wearing and asked what itwas 29Ware replied that it was a union button.Banks, having just returned to the plant from vaca-tion that day, and averring that he did not knowthere was a union in the plant, asked "What kind?"to which Ware replied "Oh, this is more or less thegrandfather of the Union. This is the United MineWorkers." Upon inquiry of Banks as to why Warewas wearing the button, the latter replied that hehoped it would get him a "little bit more money,betterworking conditions, and things like thatthere."On the same date, February 27, Ware received awarning slip (Respondent's Exhibit 5) for assertedly"doing too much talking, loafing andwasting time,off [the] job." This warning was given to him byForeman Banks upon the recommendation and ad-vice of his superior, Trim Division SuperintendentLeroy Robertson, who had advised Banks thatWare had been spending too much time ' off his joband not keeping up with his work. Also at Robert-son's suggestion,Ware was transferred from hisfloorman job to the job of board loader. This latterclassification entails the loading of metal on theboards to be buffed and to unload it on the buggiesto go out after buffing. It is restricted to a smallarea in the buffing department. Ware worked atthis position until March 6, when he took a week'svacation.On March 13, he returned to work andwas reassigned to his former job as floorman, asser-tedly because there had been a reduction of person-nel in the department due to lack of work. Wareworked as a floorman until March 23, when he waslaid off for 3 days.On March 21,BankstoldWare to gather every-one in the department together for ameeting,which he did. Banks spoke at the gathering, relatinga story concerning the Union's attempt to organizea plant or sawmill in Alabama, and the fact that theUnion had filed charges against that company andtried "to come in the back door." During the meet-ing, an employee, John Watson asked of Banks"What is a Union?" WhileBankshesitated inresponding,Ware spoke up and gave what hethought was the definition.Then Watson askedanother question: "What would happen if the Com-pany should close down during contract negotia-tions?" When Ware started to answer that question,Banks interrupted stating, "Ware, if you know somuch about the Union, why don't you carry on therest of themeeting?" Banksthen proceeded tocarry on the remainder of the meeting although, atthe end, he allowed Ware to answer Watson'squestion.See, ag.,Ken-Lee,Inc. vNLRB,325F2d435(CA 5),enfg 137NLRB 1642.z'There is some testimony by Respondent's witnessesthat Ware in factcommenced wearing his union button prior to this date However, I do notdeem it necessary to resolve this particular conflict for the purpose ofdisposing of the ultimate issue herein29Ware wore the green button attached to a red card which, apparently,made it quite distinctive' "A bunch of people gathered together for a good cause, more or less " WILLIAM L. BONNELL CO., INC.213Later that day, about 2:30 p.m., Herbie Williams,the assistant superintendentof the trimdivision,testified that he noticed Ware outside of the buffingdepartment talking to some other employees. How-ever, he did notmention itto anyone. The follow-ingday,March 22,Williams testified that henoticed thesame situationoccurring, and went into,SuperintendentRobertson'sofficeand calledForeman Banks. He told Banks that the second-shift foreman had been complaining that "a lot ofthe metal had been left in the department at shiftchange. It should have been moved out. And I toldhim that Mr. Ware was outside the departmenttalking and I said would he please put him on thejob." Banks then went to where Ware was standingand called him back into the buffing departmentand gave him a verbal reprimand, and told him topull the metal out that was finished.Ware's version of the incident on March 22 isslightlydifferent,and I quote it below as hetestified:A.Mr. Banks came out of the office while Iwas talking to this employee, and he jumpedon me about-asked me, didn't I have anythingbetter to do than talk?Q. Now, what precisely did he say, if you re-call,Mr. Ware?A. He said, "Ware, do you have anythingbetter to do besides stand around and talk?"So, he told me to go to No. 4 buffer and takea buggy of metal out.TRIAL EXAMINER: Take what?THE WITNESS: A buggy ofmetal out, but themetal wasn't ready. It was not ready.The following morning, Banks called Ware intohis office and gave him a 3-day layoff,the reasonfor which being reduced to writing on an employeereport form (General Counsel's Exhibit 2), which isset forth below:THE WILLIAM L. BONNELL CO.EMPLOYEE REPORT FORMDate3/23/67Names of Employee Samuel Ware Dept. BuffClock No. 1077Reason for Report Unfavorablecomment.Favorable Comment/or Violation of Company RuleOn 2/27/67 Sammie was given a writtenwarning about wasting time doing his job andtalking to too many people who were on theirjob working.This warning stated he would begiven a 3 daylay off. [sic] on next warning. On3/22/67he was out of Dept. 30 minutes beforequitting time talking to employees who werereporting to work. He was also behind with hiswork. He will be given a 3 day lay off and if hiswork does not improve and that he stay on thejob [sic] he will be discharged.Foreman's Signature /s/A. F. BanksWhen Ware returned to work following the 3-daylayoff, he was assigned back to his job as a boardloader in the buffing department.Analysis and Concluding Findings as to WareThere is, of course, no question of Ware'spreeminence in the union campaign' and theRespondent's knowledge of it. Thus, the record isrepletewith evidence that Ware wore his unionbutton prominently and conspicuously while atwork on February 27 until the layoff. The Respon-dent's antipathy toward the union campaign is alsowidely evidenced in the record.Inote that Ware had a relatively long tenure ofemployment with the Company, and presumablywas a satisfactory employee. He had `held the job offloorman for approximately 2 years prior to theevents in question, and, for aught the record shows,had performed satisfactory service although Banksdid testify that he had given him oral reprimandsfrom time to time. The February 27 written reportwas the first of its kind which Banks had given toWare during his tenure as a floorman. It is, ofcourse, possible that from February 27 until March23,Ware changed his normal conduct from that ofa reasonably satisfactory employee to one whostarted wasting an inordinate amount of time talk-ing to other employees and neglecting his work.However, the record does not support such a con-clusion.The only evidence of such dereliction isthat noticed by Supervisor Williams on March 21,of which no import was taken or report made toWare's supervisors, and, of course, the incident ofMarch 22. As to the events on that day, I creditWare who impressed me as an honest andforthright witness, and find that the incident whichresulted in his layoff was of a most inconsequentialand innocuous character. Thus, he admittedlystopped and talked to another employee for nomore than 2 minutes when he was directed by hissupervisor to go take a buggy of metal out of thebuffing department.However,whenWare at-tempted to comply with this direction, he foundthat the metal wasn't ready to be taken out. Ac-cordingly, the evidence does not substantiate thecontention that Ware was neglecting his duties bymomentarily pausing to talk to a fellow employee.3On the other hand, it is clear that Ware's conductat the antiunion meeting held by Banks on March11 It is noted that employee Watson was not called as a witness 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD21, was annoying to Banks and resented by him.Such conduct of Ware on this occasion placed himprominently on the forefront of the union move-ment in the buffing department. Considered in thecontext of the Respondent's antipathy toward theUnion, I am convinced and find that but for suchprominence, Ware's minute dereliction of the fol-lowing day would not have brought forth the layoff.I therefore conclude that such layoff was in retalia-tion for Ware's union activities and, as such, wasdiscriminatorilymotivated in violation of Section8(a)(3) of the Act.2.The alleged discriminatory discharge of JessieEvansThis employee was hired by Respondent onNovember 29, 1966, in the die repair department,on the third shift. He was discharged on February17, 1967, assertedly because of excessive absentee-ism.The record reflects that after Evans became em-ployed, he worked only one night for the Respon-dent when he became ill with the flu and did not re-port for work on December 1. However, he re-ported his illness to the Company and received anexcused absence (Respondent's Exhibit 23). He ap-parently returned to work on December 2, was offon the third and fourth of that month due to theweekend, and failed to work on December 5, 6, and7, due to a reoccurrence of the flu on those days.Again, he reported his illness to the Company andreceived excused absences for those days. (SeeRespondent's Exhibits 24, 25, and 26.) He was illagain on December 14, for which he also receivedan excused absence (Respondent's Exhibit 27). OnJanuary 28, he reported to the Respondent (bycalling the guard house which is normal procedureunder the circumstances), that he was unable to re-port for work due to a malfunction of his automo-bile, and stated that he would be in as soon as itwas repaired. His absence on this occasion, as wellas that on January 30, was recorded as unexcused(Respondent's Exhibits 28 and 29).32On January 31, Evans' foreman, Billy Burgess, is-sued a written warning to Evans (Respondent's Ex-hibit 31) which stated as follows:Italked to this man about his absenteestonight.He told me he didn't have a way towork at the present time but had made ar-rangements to ride with Grady Jones for, aweek until he could come in his car. This manisdoing good work but needs to improve hisabsentee record."- General Foreman Hudson Smith explained the reasoning behind thiscompany policy. "We gave the man a job and it's his responsibility to be atwork on his regular shift "" Rvans testified that he "passed out" three union cards during his em-ployment at the Company However, there is no evidence that this conductThe record reflects that Evans, in fact, rode towork with Jones for 3 days following which, ap-parently, he rode in his own, automobile. The, onlyabsence from work of Evans subsequent to theaforesaid written warning occurred on February 11,,at which time he was absent because he had to takehis baby to the doctor. This was recorded by theRespondent as an excused absence. (Respondent'sExhibit 30.)Foreman Burgess testified that on the followingTuesday,February 14, he conferred with hisgeneral foreman, Hudson Smith, about Evans. Hetold Smith that "this boy was having too manyabsences and it was interfering with the work onthe third shift." Smith responded that he wouldcheck the record and let Burgess know something.The following Thursday, according to Burgess'testimony, Smith told him to pull Evans' timecard.Smith, corroborating Burgess, testified that afterBurgess spoke to him, he (Smith) talked with Per-sonnel Director Petty and they checked Evans' per-sonnel record. They discovered in Evans' personnelfolder reports from two other employers indicatingunsatisfactory attendance while Evans worked forthem. After seeing these reports, and consideringthe absenteeism of Evans while working for theRespondent, Smith testified that he then made thedecision to allow Evans to finish out the week andthen to discharge him. He so advised Burgess, andthe latter separated Evans on Friday, February 17.With respect to Evans' union activities, hecredibly testified that, around the first of the yearhe signed a union card and wore a union "badge,"to work one night. On that occasion, his foreman,Burgess, requested that he take the badge off, andhe did. He did not wear it again after that.33 Burgessdenied asking Evans to remove his union button; in-deed, Burgess testified that he never saw Evanswearing a union button. Nevertheless, for the pur-poses of disposing of this issue, I will assume theveracity of Evans' testimony.34Analysis and Concluding Findings as to EvansThe burden of proving in any given case that themotive for a discharge under Section 8(a)(3) of theAct is to discourage or encourage union member-ship is, of course, placed upon the General Coun-sel. In this particular case, although some suspicionis raised by the character of Respondent's defensein .the light of its antiunion policies and conduct, Ido not believe, based upon a consideration of therecord as a whole, that the General Counsel hassustained his burden. Thus, it appears that this em-came to the attention of any agent of the Respondent" Respondent produced as witnesses, several employees who had for-merly worked with Evans, who testified that they never saw him wear aunion button However, this is readily understandable in view of the shorttime that Evans admittedly wore the button WILLIAM L. BONNELL CO., INC.ployee, who had not completed his 90-day proba-tionary period with Respondent,was absent for atotal of 8 days during the 78 days which he was onRespondent's payroll. Although only two of suchabsences were unexcused,the fact remains thatthese facts, taken with Evans' history of employ-ment with two other employers, make reasonableon its face a defense that Respondent did not wishto become saddled,at the outset of employment,with one whose regular attendance,for whateverreason, was uncertain.35However,at one point inthe record,theRespondent'sposition respectingthe reason for the discharge was "because of unex-cused absences." For a probationary employee, theCompany's policy in this regard, as first explicatedby Superintendent Smith, is that "one unexcusedand not over two unexcused the man will beseparated for poor attendance." Since Evans didnot have but two unexcused absences during hisperiod of employment, it would seem that he wouldbe safe under the provisions of this rule. However,later in his testimony, Smith seemed to qualify therule (which was apparently oral since no writtendocument containing the rule was ever produced),by stating that in a case of a probationary employeethe number of excused absences was also taken intoconsideration. In other words, his whole record ofattendance with the Company was considered.Had General Counsel's affirmative case respect-ing Evans been a stronger one, the foregoing vacil-lations and qualifications of Respondent's defensewould attain greater import. However, Evans' unionactivitieswereminimal, and the only incidentwhich came to Respondent's attention in this re-gard was his wearing a union button in the plant onone occasion. Moreover, this incident took placeapproximately a month and a half prior to thedischarge. Furthermore, the record is replete withevidence-some fromGeneralCounsel'swit-nesses-that many employees wore union buttonsin the plant, with impunity. In short, there isnothing that Evans did in this respect to make himoutstanding in a plant of some 1,200 employees.Nor was it shown that a discharge of probationaryemployees for absenteeism was unknown at theRespondent's plant, the evidence indicating thatseveral employees had suffered that fate in the past.Accordingly, as previously noted, I find insufficientthe evidence of discriminatory motivation under"As stated on the record, I allowed into evidence over the objection ofGeneral Counsel the testimony of Superintendent Smith concerning whathe observed in Evans' personnel folder respecting work at prior employerssimply as information which came to his attention upon which he assertedlybased a conclusion, and not for the truth of the matter asserted on thedocument (Respondent's Exhibit 14 ) I have given this document little, ifany, weight in reaching a conclusion herein However, the Respondentproduced as a witness the other employer, one A H Richmond, whotestified that he discharged Evans for "laying out, not coming into work "Evans denied that he was discharged from Richmond Electric Company,stating that he had quit his employment there He further testified that hewas discharged at the other employer for refusing to work 7 days a week215Section 8(a)(3) of the Act and will recommendthat the complaint as to Evans be dismissed.3.The alleged discriminatory discharge of JamesAganThis employee worked as a welder in the boatwindow department. He had been employed by theRespondent for approximately 4 years when he wasdischarged on March 24, assertedly for insubor-dination and defiance of authority directed towardhis supervisors,Foreman MarionTruitt,GeneralForeman James Singleton,and SuperintendentAuston Barrows.Although not paid on a piece-rate basis, weldersin the Company's employ were required to file dailyproduction reports. These reports reflected thekind of materials worked on, and the number of"welds" completed on such materials during theworkday. Sometimes the material would havegrease on it when it came to the welder, and thewelder would be required to clean the material be-fore he commenced welding.He would so note thison the production report.An instance of this naturerespecting Agan occurred on March 23.On the morning of March 24, Foreman Truitt,having noted that Agan's production record for thepast 2 days was substantially below normal, calledhim into the office for the purpose of discussing thematter with him.36 There is substantial variance inthe testimony of the two men as to what occurredin the office that morning, they being the only twopresent during the initial stages of the discussion.Agan concedes that Truitt raised the question of hisproduction at the commencement of the interview.However, at that point, according to Agan, heasked Truitt what the production quotas were.When Truitt did not answer, Agan stated that it"must be all you can get," and told Truitt that thatwas what he (Agan) was trying to do. Agan thenaccused Truitt of being ". . . mad because I'munion, and Ethel Pitts and Geneva Allen is [sic]wearing their union badges, union buttons."37 Atthat point, according to Agan, Truitt requested hiscooperation to which Agan replied, "No, I can't goalong with you." At this point, General ForemanSingleton entered the room and stated to Truitt,"You heared him. He said he was against us." AganAgain, I will assumethe veracity of Evans' testimony for the purpose ofresolving thisparticular issue"The production records (Respondent's Exhibit 19) indicate that onMarch 22, Agan produced 233 welds, and on March 23, he produced 296welds For the 5 working days prior to March 22, the production recordsreflect that Agan produced in excess of 500 welds daily17Agan conceded that he is the first one who mentioned the word Unionduring the conversation (Truitt denied that "Union" was mentioned ) Healso conceded that, although he had signed a union card prior to hisdischarge, he had neverworn a unionbutton in the plant Ethel Pitts andGeneva Allen were two employees of the Respondent at the time 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDconceded that he told Truitt and Singleton at thatpoint that he_ was in fact "going to work againstyou," but the transcript is unclear as to whether headded, at that point, that this was "because I was aunion man and I signed a card." -At that juncture, Singleton told Truitt to keepAgan in his office until he (Singleton) contactedPersonnelDirector Petty.A few minutes later,Singleton returned to the office with Superinten-dent Barrows, who, according to Agan, advised himthat he would be discharged for not cooperatingwith the Company.Truitt's version of the interview is that after hecalled Agan in the office, he pointed out the lowproduction and asked for an explanation. Aganreplied that he had done all he was able. Truittasked if there were any problems, to which Aganreplied that there were no more than usual. Truittthen referred to another welder, Harris, whoseproduction was substantially higher than Agan's,and tried to impress upon Agan the importance ofthe work. At that point, according to Truitt, Aganbecame angry and abrupt. He raised the question ofTruitt's withholding a raise from him the preced-ing year and complained that the Company was"crooked" and working against him. Agan thenstated that he intended to work against the Com-pany at which time the office door opened andSingleton came in. Agan, continuing his statement,pointed to Singleton and stated, ". . . and you andthewhole company as long as I work here."Singleton then asked Agan if he had heard himright-that he intended to work against the wholecompany as long as he worked there? Agan said,yes.At that point, Agan, being quite upset, wasstanding up and waving his arms about and pointinghisfingeralternatelyatTruittand Singleton.Singleton then asked Truitt to keep Agan in the of-ficeand not let him go back to work whileSingletonmade a call. Singleton then called SueperintendentBarrowswho came in shortlythereafter.Upon Barrows' inquiry as to what thetrouble was, Truitt repeated his version of his con-versation. Barrows turned to Agan and asked if thatwas correct to which Agan replied that if the Com-pany and the foreman were working against him, hewas going to work against them. Barrows attemptedto explain that no one was working against him-that Agan was brought in because of his productionand that they were trying to help him. When Agan,according to Barrows' testimony, asserted that theCompany had no right to question him on hisproduction, Barrows replied that, with that attitude,he (Barrows) had no alternative but to dismiss him.Agan replied that that was all right, he did not haveto work anyway.With respect to union activities, Agan testifiedthat he signed a union card around- the end ofJanuary, that he attended union meetings and thathe solicited approximately 10 other employees tosign union cards. However, there is no evidencethat any of this activity was observed by, or came tothe attention of, any agent or supervisor of Respon-dent.Analysis and Concluding Findings as to AganIt is the General Counsel's theory, as expressed inhis brief, that the Respondent discriminated againstAgan when the latter "was discharged immediatelyupon informing his foreman that he was a unionman and that he was going to work against theCompany." Recalling, as previously noted, that theburden of proof is upon the General Counsel onthis issue, I am not persuaded, after careful con-sideration of all the evidence, that the GeneralCounsel sustained his burden in this instance. Thus,as heretofore pointed out, it was freely conceded byGeneral Counsel's witnesses that many employeesin this plant of approximately 1,200 employeesevidenced their support of the Union by wearingunion buttons in the plant. Yet there is no chargeor evidence that the Respondent discriminated orinvoked other recriminations against them forwearing such insignia even though I have no doubtthat, considering its antiunion policy, it did not lookkindly upon such persons. Agan conceded that hehad not worn such a button in the plant and, in-deed, there is no contention or evidence that any ofhis union activities ever came to the attention ofRespondent prior to the date of his discharge. Thus,there can be no theory that the agents of Respon-dent "set up" the exit interview for the purpose ofgetting rid of Agan because of any union activities.Thus, General Counsel rests his case, as he must,upon the theory that Agan's announcement, duringthe discussion of his production, that he was aunion man, and was (to that degree) planning towork against the Company, provoked such an-tagonism as to cause the Respondent to dischargehim. This seems hardly realistic under the circum-stances, and I reject it. I am constrained to believethat Agan was a highly emotional person; that hewas called in by his supervisor in a not unusualprocedure to discuss his poor production during hislast 2 working days; that he became incensed whenhisproductionwas compared to another em-ployee's, and recalled instances of prior occasionswhen he felt that the Company had mistreated himin failing to grant wage increases when he felt hedeserved them; that he became quite angry, ob-streperous and insubordinate to his- superiors andmade certain statements which he may have laterregretted when his emotions calmed, but neverthe-less reiterated to his highest supervision.3" In the" In addition to the supervisors' testimony concerning Agan's languageand threatening gestures during the inters iew, such gestures were observedby other employees outside the office through the glass window Theytestified credibly that they observed Agan talking to Truitt, waving his armsand pointing his finger in Truitt's tace at the same time that his "mouth wasmoving mighty fast - WILLIAM L. BONNELL CO., INC.217light of these circumstances, when considered inthe absence of any significant union activities ofAgan which were shown to have come to theRespondent's attention, I cannot perceive anylegitimatebasisforfinding,ascontended byGeneral Counsel, that "Agan's alleged `hot temper'isclearlya subterfuge for Respondent's pur-poses."39 Accordingly, I find and conclude that theGeneral Counsel failed to sustain his burden ofproving that the discharge of Agan was discrimina-tory within the meaning of Section 8(a)(3) of theAct and will recommend that the complaint bedismissed to that extent.H. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the interstate opera-tions of Respondent, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce andthe free flow thereof.III.THE REMEDYThe General Counsel argues that the recordherein clearly establishes that the Respondent iscontinuing its illegal antiunion activity previouslyfound by the Board in Case 10-CA-6639 (164NLRB 110). He urges the Trial Examiner tofashion a remedy commensurate with such conductas previously ordered by the Board in such cases asJ.P. Stevens and Co., Inc.,157 NLRB 869;SterlingAluminum Company,163 NLRB 302; andH.W.Elson Bottling Company,155 NLRB 714.Ihave carefully considered the facts of this casein the light of the cited cases and the remedialprovisions fashioned by the Board therein.40 I agreethat the recent history of this Respondent's laborrelations conduct as reported in the prior cases,taken with my findings and conclusions in the in-stant case, reflect a vicious and determined cam-paign by this Respondent to thwart and to defeat byillegalmeans the legitimate efforts of its employeesto determine for themselves the issue of a collec-tive-bargaining 'representative.Although there isevidence that the Respondent advised its super-visors and agents of the limits of the law respectingcommunication with employees, and I have foundthat in some instances such communications fellwithin the protected boundaries of the law in thisregard, the fact remains that in many instances themeans taken exceeded such boundaries. What wassaid by the Court of Appeals for the Fifth Circuit inHendrix Manufacturing Company, Inc., v. N.L.R.B.,321 F.2d 100, 104, seems especially applicable tothe situation here:When, as done here, an employer sets out tocampaign against a union, one of the risks isthatout of zeal, ignorance, or otherwiseforemen, supervisors, and similar representa-tives in championing the antiunion cause willoverstep the marks.And, as the Seventh Circuit put it in a recentcase (quoting a Trial Examiner): "one who engagesin `brinksmanshiip' may easily overstep and tumbleinto the brink.""Accordingly, I shall recommend that the Respon-dent, in addition to posting the notice to employeeson its bulletin boards in its plant, shall mail a copyof said notice to each of its employees and have thenotice read by responsible officials or a Boardagent to all its employees convened during workinghours in the plant for that purpose. I shall alsorecommend that the Respondent, upon the requestof the Union, immediately grant the Union and itsrepresentatives reasonable access, for a 3-monthperiod, to its bulletin boards and all places wherenotices to employees are customarily posted.Having found that the Respondent has com-mitted certain unfair practices, I shall recommendthat it be ordered to cease and desist from suchconduct and to take certain affirmative actiondesigned to dissipate its effect. The Respondenthaving illegally discriminated against Samuel Ware,itmust be ordered to offer him immediate rein-statement to his former or substantially equivalentposition without prejudice to his seniorty and otherrights and privileges and to make him whole for anylossof earnings he may have suffered in con-sequence of the illegal discrimination against him.Backpay shall be computed in accordance with theformula prescribed by the Board inIsis Plumbing &Heating Co.,138 NLRB 716, and F.W. WoolworthCompany,90 NLRB 289. In view of the nature ofthe unfair labor practices committed, the commis-sion of similar and other unfair labor practicesreasonablymay be anticipated. I shall thereforerecommend that the Respondent be ordered tocease and desist from in any manner infringingupon rights guaranteed to its employees by Section7 of the Act.Upon the basis of the foregoing findings of factand the entire record in the case, I make the follow-ing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section2(6) and(7) of the Act."General Counsel's brief, p 39Broom Works,159 NLRB 429See also the later cases involvingJ P Stevens & Co , Inc ,167 NLRB{'SeeWausau Steel Corporation v N L R B,377 F 2d 369, 372 (C A266, and 167 NLRB 258,James A Pearson, et at., dlb/a Crystal Lake7) 218DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating against SamuelWare inorder to discourage union membership among itsemployees, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3)and (1) of the Act.4.By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.Respondent did not violate the Act by dis-criminating with respect to the hire and tenure ofemployment of Jessie Evans or James Agan.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the abovefindingsof fact andconclusions of law and upon the entire record inthe case, it is recommended that the Respondent,William L. Bonnell Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminatorily laying off or otherwise dis-criminating against employees in regard to hire ortenure of employment or any term or condition ofemployment in order to discourage membership inInternationalUnion of District 50, -United MineWorkers of America, or any other labor organiza-tion.(b)Giving the impression of engaging in surveil-lance of employees' activities in respect to unionorganization.(c) Interrogating any employee concerning suchunion activity by him or other employees in amanner constituting a violation of Section 8(a)(1)of the Act.(d)Requesting employees to spy upon and re-port to the Respondent the union activities of otheremployees.(e)Announcing or promising wage increases orother benefits to employees for the purpose of per-suading them to cease activities on behalf of theUnion and reject the Union.(f)Soliciting,encouraging, and assisting em-ployees in withdrawing from the Union.(g)Threateningemployeeswithadverseeconomic conditions, including loss of work on jobsor plant closure, should they join a union or engagein activities on its behalf.(h) In any othermannerinterferingwith,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist International Union of District 50, UnitedMine Workers of America, or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage in other concerted activities for the purpose ofcollective bargaining or mutual aid or- protection,or to refrain from any or all such activities.2.Take the following affirmative ac:ion which isdesigned to effectuate the policies of the Act:(a)Offer to Samuel Ware reinstatement to hisformer position or to a substantially equivalentposition, without prejudice to his seniority or otherrights previously enjoyed; and make him whole forany loss of pay he may have suffered by reason ofthe discrimination against him, in the mannerdescribed in "The Remedy" section of this Deci-sion.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary and relevant toanalyze the amount of backpay due and the rightsof employment under the terms of this Order.(c) Inform employees of their rights under theAct and insure them that Respondent will not en-gage in,the conduct which it is ordered herein tocease and desist, and that Respondent will complywith the affirmative requirements of this Order byposting at its Newnan, Georgia, plant,copies of theattached notice marked "Appendix."42 Copies ofsaidnotice, to be provided by the RegionalDirector for Region 10, after being duly signed byitsauthorized representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintainedby it for 60, consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken to insurethat such notices are not altered, defaced, orcovered by any other material. In addition, a copyof such notice shall be mailed to each employee ofRespondent, and the notice read to employees intheplant in the manner described in "TheRemedy" section of this Decision.(d)Upon request of the Union, immediatelygrant the Union and its representatives reasonableaccess for a 3-month period to its bulletin boardsand all places where notices to employees arecustomarily posted.(e)Notify the Regional Director for Region 10,inwriting, within 20 days from the receipt of thisDecision,what steps -it has taken to , complyherewith.43IT IS FURTHER RECOMMENDEDthatall allegations4' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall he substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith - WILLIAM L. BONNELL CO., INC.of the complaint not specifically found to be viola-tions of the Act be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:After a trial at which all sides had the chance togive evidence under the National Labor RelationsAct, it has been found that we, William L. BonnellCompany, Inc., violated the National Labor Rela-tions Act, and we have been ordered to post thisnotice to inform our employees of their rights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through arepresentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these thingsWe have also been ordered to assure our em-ployees that:WE WILL NOT do anything that interfereswith these rights.You are free to join the InternationalUnion of District 50, United Mine Work-ers of America, or any other union, and,by majority choice, to select any union torepresent you in bargaining with us.WE WILL NOT lay you off, or punish you or219treat you differently in any waybecause youjoin or favora union.WE WILL NOT threaten to punish you or treatyou differently in any way if you join or workfor a union, or vote fora union,or talk toother employees about a union.WE, WILL NOT make orencourageor offer toassist you to get out of a union.WE WILL NOT spy on your unionmeetings orunion activity.WE WILL NOT ask you to spy on each otherand report to us who joins the Union or worksfor it.WE WILL NOT in a coercive manner ask youanything about a union or who-is in the Unionor who favors it.It has been found that when we laid off SamuelWare we did this because he was for the Union. Itwas found that this violated the Act.WE WILL give back to Samuel Ware his joband seniority and make up any pay he lost, andalso pay him 6 percent interest.WILLIAM L. BONNELLCOMPANY, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 730 Peachtree Street, NE, Room 701, At-lanta, Georgia 30323, Telephone 526-5760.